        Case 1:19-cv-00813-SDG Document 64 Filed 09/11/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JANE DOE, et al.,         )
                          )
        Plaintiffs,       )
                          )                      CIVIL ACTION FILE
v.                        )                      NO.: 1:19-cv-00813-SDG
                          )
GWINNETT COUNTY, GEORGIA, )
et al.,                   )
                          )
        Defendants.       )

        CERTIFICATE OF SERVICE OF DISCOVERY MATERIAL

       This is to certify that I have on this day served a true and correct copy of

the following documents:

      1.     Defendant Gwinnett County, Georgia’s Response to Plaintiffs’ First

             Request for Admissions;

      2.     Defendant Gwinnett County, Georgia’s Response to Plaintiffs’ First

             Interrogatories; and

      3.     Defendant Gwinnett County, Georgia’s Response to Plaintiffs’ First

             Request for Production of Documents.

by placing a copy in the United States Mail, with proper postage affixed thereon to


                                        Page 1
        Case 1:19-cv-00813-SDG Document 64 Filed 09/11/20 Page 2 of 2




ensure delivery, addressed as follows:

                               Jeffrey R. Filipovits, Esq.
                                FILIPOVITS LAW, PC
                          2900 Chamblee-Tucker Rd., Bldg. 1
                                  Atlanta, GA 30341

                          Jennifer B. Hickey, Esq.
                  LAW OFFICE OF JENNIFER HICKEY, LLC
                    1310 Rockbridge Road, S.W., Ste. G2
                        Stone Mountain, GA 30087

      This 11th day of September, 2020.

                                                  CAROTHERS & MITCHELL, LLC

                                                  /s/ Brian R. Dempsey
                                                  Richard A. Carothers
                                                  Georgia Bar No. 111075
                                                  richard.carothers@carmitch.com
                                                  Brian R. Dempsey
                                                  Georgia Bar No. 217596
                                                  brian.dempsey@carmitch.com

                                                  Attorneys for Defendant
                                                  Gwinnett County, Georgia

1809 Buford Highway
Buford, GA 30518
(770) 932-3552 (office)
(770) 932-6348 (fax)




                                         Page 2
